DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
1.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 1, 7 and 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Deak (Pub. No.: US 2015/0091560 hereinafter mentioned “Deak”).

As per claim 1, the embodiment of Fig. 1 of Deak discloses:
A magnetic sensor device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
magnetoresistive effect element (Figs. 1, see MTJ element 1. Also see [0070] and/or Claim 1);
a substrate (Fig. 1, see substrate 10. Also see [0071] and/or Claim 1) on which the magnetoresistive effect element is positioned (Figs. 1, see MTJ element 1. Also see [0070] and/or Claim 1);
a power source (Fig. 1, see ohmmeter 18. Also see [0071]) that supplies a substantially constant electric current applied on (see [0071]) the magnetoresistive effect element (Figs. 1, see MTJ element 1. Also see [0070] and/or Claim 1); and
a magnetic field generator (Fig. 1, see wires of the ohmmeter 18. Also see [0071]) that is connected in series to the electric current path (Figs. 1, see electrode 17 and/or electrode 16. Also see [0070] and/or Claim 1) of the electric current applied on the magnetoresistive effect element and that is provided to be capable of applying a bias magnetic field on at least a portion of the magnetoresistive effect element (Figs. 1, see MTJ element 1. Also see [0070] and/or Claim 1);
wherein the magnetic field generator (Figs. 1, see electrode 17 and/or electrode 16. Also see [0070] and/or Claim 1) is close to the portion of the magnetoresistive effect element (Figs. 1, see MTJ element 1. Also see [0070] and/or Claim 1) and is positioned at a different level from the substrate (Fig. 1, see substrate 10. Also see [0071] and/or Claim 1).
Fig. 1 discloses the magnetoresistive effect element as described above but does not explicitly disclose that it is a spin-valve-type. 
However, the embodiment of Fig. 2 further discloses:
a spin-valve-type  magnetoresistive effect element (see [0051], [0072] and/or Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetoresistive effect element being “a spin-valve-type” disclosed by Fig. 1 into Fig. 2 of Deak, with the motivation and expected benefit related to improving the sensor by achieving high sensitivity with low drift, high linearity, and good temperature stability, which will increase the number of practical applications for magnetoresistive sensor bridges (Deak, Paragraph [0049]).
Furthermore, Deak states that “various modifications can be made to the proposed invention without departing from the scope or spirit of the invention” (Deak, Paragraph [0153]).

As per claim 7, Deak discloses the magnetic sensor device of claim 1 as described above.
Deak, with the obvious motivation set forth above in claim 1, further discloses: 
the magnetic field generator (Fig. 5, see wires of the ohmmeter 18. Also see [0076]) is positioned at a prescribed gap above the magnetoresistive effect element (Figs. 1, see any of the MTJ element 40. Also see [0076] and/or Claim 1) positioned on the substrate (Fig. 5, see substrate 10. Also see [0076] and/or Claim 1).

As per claim 9, Deak discloses the magnetic sensor device of claim 1 as described above.
Deak, with the obvious motivation set forth above in claim 1, further discloses: 
the magnetoresistive effect element is a TMR element or a GMR element (see Claim 1).

3.	Claim(s) 2-4 are/is rejected under 35 U.S.C. 103 as being unpatentable over Deak in view of MAEKAWA et al (Pub. No.: US 2012/0032673 hereinafter mentioned as “Maekawa”).

As per claim 2, Deak discloses the magnetic sensor device of claim 1 as described above but does not explicitly disclose that
said magnetoresistive effect element is configured in a meandering shape having a plurality of long parts that have first ends and second ends and are arranged in parallel to a prescribed direction and folded parts that are continuous between the first ends or the second ends of two long parts adjacent in the parallel direction of the long part; and 
said magnetic field generator is positioned close to the folded parts.
However, Maekawa discloses:
the magnetoresistive effect element is configured in a meandering shape having a plurality of long parts that have first ends and second ends and are arranged in parallel to a prescribed direction and folded parts that are continuous between the first ends or the second ends of two long parts adjacent in the parallel direction of the long part (Maekawa, Figs. 1, see any of the first magnetoresistive effect elements 13 and 14 and the second magnetoresistive effect elements 15 and 16. Also see [0040]); and 
the magnetic field generator (Deak, Fig. 1, see wires of the ohmmeter 18. Also see [0071]) is positioned close (this limitation comes from the combination of Deak and Maekawa) to the folded parts (Maekawa, Figs. 1, see any of the first magnetoresistive effect elements 13 and 14 and the second magnetoresistive effect elements 15 and 16. Also see [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetoresistive effect element of Deak configured in “a meandering shapehaving a plurality of long parts that have first ends and second ends and are arranged in parallel to a prescribed direction and folded parts that are continuous between the first ends or the second ends of two long parts adjacent in the parallel direction of the long part”, as it is disclosed by Maekawa, with the motivation and expected benefit related to improving the sensor by providing improved heat resistance reliability of the first magnetoresistive effect element against a disturbance magnetic field and suppressing a decrease in rate of resistance change (Maekawa, Paragraph [0016]), and also by achieving high sensitivity with low drift, high linearity, and good temperature stability, which will increase the number of practical applications for magnetoresistive sensor bridges (Deak, Paragraph [0049]).
Furthermore, Deak states that “various modifications can be made to the proposed invention without departing from the scope or spirit of the invention” (Deak, Paragraph [0153]).

As per claim 3, the combination of Deak and Maekawa discloses the magnetic sensor device of claim 2 as described above.
Deak in view of Maekawa, with the obvious motivation set forth above in claim 2, further discloses:
the magnetoresistive effect element is configured in the meandering shape so that the plurality of folded parts that are continuous between the first ends or the second ends of the long parts are arranged in parallel to a prescribed direction (Maekawa, Figs. 1, see any of the first magnetoresistive effect elements 13 and 14 and the second magnetoresistive effect elements 15 and 16. Also see [0040]); and 
the magnetic field generator (Deak, Fig. 1, see wires of the ohmmeter 18. Also see [0071]) is positioned close (this limitation comes from the combination of Deak and Maekawa) to the plurality of folded parts (Maekawa, Figs. 1, see any of the first magnetoresistive effect elements 13 and 14 and the second magnetoresistive effect elements 15 and 16. Also see [0040]).

As per claim 4, the combination of Deak and Maekawa discloses the magnetic sensor device of claim 3 as described above.
Deak in view of Maekawa, with the obvious motivation set forth above in claim 2, further discloses:
the magnetic field generator (Deak, Fig. 1, see wires of the ohmmeter 18. Also see [0071]) is positioned close (this limitation comes from the combination of Deak and Maekawa) to the plurality of folded parts along the direction parallel to the plurality of folded parts (Maekawa, Figs. 1, see any of the first magnetoresistive effect elements 13 and 14 and the second magnetoresistive effect elements 15 and 16. Also see [0040]).

Allowable Subject Matter
4. 	Claim(s) 5-6 and 8 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Claim(s) 6 depend and also further limit claim 5, therefore, they would also be allowable.

6.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867